Title: To James Madison from Charles W. Goldsborough, 19 August 1809
From: Goldsborough, Charles W.
To: Madison, James


Navy depart. 19 Augt. 1809
In the absence of the Secry. of the navy, I have the honor, in pursuance of his written instructions to me, to lay before you a statement of the navy appropriations.
By reference to that statement you will perceive, sir, that the appropriations for “Repairs of Vessels” & for “Contingent expences” are nearly exhausted.
Under the last law of congress, making provision for these objects, great and unusually expensive repairs and fitments have been made to the frigates Constitution—President—United States—Essex and John Adams—the brigs Siren, Hornet, Vixen & Nautilus, the schooner Enterprize & the cutter Ferret & to the gun boats at New-Orleans & elsewhere, and considerable sums have been applied towards paying for timber contracted for prior to the passage of that law and delivered since its passage. It may be proper for me to state that for many articles essential in repairing these vessels, we have had to give twice the sum usually given on previous occasions, proceeding from the scarcity of naval stores generally; and the expences arising out of the great difficulties experienced in manning our Vessels, have also contributed materially to the reduction of these funds.
Before the frigate President proceeds to sea, we shall probably have to pay 20,000$ on her account—for the Nautilus we shall probably have to pay 8000$—and we are advised of Drafts now on their way to us from New-Orleans, to the amount of 17000$. The expences of the navy yard at this place which have been lately greatly reduced, will amount to about 3500 dolls monthly. These expences, with others occasionally, will be chargeable to the “Repairs of Vessels” and for “Contingent Expences.”
Under these circumstances I have the honor in the name and by the order of the Secry. of the Navy to apply to you, sir, in pursuance of the provisions of the Act entituled “An Act further to amend the several acts for the establishment and regulation of the Treasury, War, and Navy Departments” for permission to apply a portion of the monies appropriated for other branches of Expenditure, to defray expences arising out of “Repairs of Vessels” & “Contingencies”—And if I may be permitted to express an opinion, I would respectfully suggest, that a portion of the appropriation for “Provisions” can well be spared—that that appropriation can afford 75000$ to be applied to “Repairs of Vessels” and 25000$ to be applied to “Contingent expences.”
It may be a satisfaction to you, sir, to hear that all the other appropriations for the navy, & for the Marine Corps, are, it is believed, abundant; and that in the event of your authorizing the proposed transfer of monies, the Department will, according to Law, be prepared to lay before you, “a special account of the monies thus transferred, and of their application.” I have the honor to be with great respect, sir, yr. mo ob: Serv.
Ch: W: Goldsborough
 
[Enclosure]

Balances of the appropriations for the support of the Navy & marine Corps unexpended the 19th. August 1809.
Pay & subsistence of Officers & Seamen

599,467.21
Provisions

456,006.27
Medicine, Instruments, Hospl Stores &c

21,062.39
Repairs of Vessels

1,874.06
Freight, Store rent, Contingent Expences &c

6 120.29
Pay & Subsistence of the marine Corps

78,235.95
Cloathing marine Corps

3,133.57
Military Stores marine Corps

493.  
Medicine marine Corps

1,137.50
Quarter masters Department marine Corps

10,417.08
Navy Yards, Salaries of Superintendants &c

12,425.14
Ordnance

81,371.94

Drs.
1,271,744.40
